       Case 2:20-cv-05232-NIQA Document 18 Filed 01/15/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER GARDIER,       :
                           :
              Plaintiff,   :
                           :
     v.                    :                 NO. 20-CV-5232
                           :
TRANS UNION LLC, EQUIFAX :                   JUDGE ALEJANDRO
INFORMATION SERVICES, LLC, :
and FIDELITY DEPOSIT AND   :
DISCOUNT BANK d/b/a        :
FIDELITY BANK,             :
                           :
              Defendants.  :                 ELECTRONICALLY FILED

STIPULATION OF EXTENSION OF TIME FOR DEFENDANT FIDELITY
DESPOSIT AND DISCOUNT BANK d/b/a FIDELITY BANK TO ANSWER,
  MOVE, OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

      Plaintiff and Defendant The Fidelity Deposit and Discount Bank d/b/a

Fidelity Bank (“Fidelity”), by and through undersigned counsel, consent to an

Order by the Court providing that Fidelity Bank shall have an extension of time,

until February 3, 2021 to answer, move, or otherwise respond to Plaintiff’s

Complaint. No previous extension has been requested.
       Case 2:20-cv-05232-NIQA Document 18 Filed 01/15/21 Page 2 of 3




Date: January 15, 2021

/s/ Matthew B. Weisberg                 /s/ Nicholas F. Kravitz
Matthew B. Weisberg                     Nicholas F. Kravitz
Weisberg Law PC                         Myers, Brier & Kelly, LLP
7 Morton Ave.                           425 Spruce Street, Suite 200
Morton, PA 19070                        Scranton, PA 18503
(610) 690-0801                          (570) 342-6100
mweisberglawoffices.com                 nkravitz@mbklaw.com
Attorney for Plaintiff,                 Attorney for Defendant, Fidelity
Christopher Gardier                     Deposit and Discount Bank d/b/a
                                        Fidelity Bank
       Case 2:20-cv-05232-NIQA Document 18 Filed 01/15/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I, Nicholas F. Kravitz, hereby certify that a true and correct copy of the

foregoing Stipulation of Extension of Time was served upon the following counsel

of record via the Court’s ECF system on this 15th day of January 2021:

                          Dennis McCarty, Esquire
                          McCarty & Raburn
                          2931 Ridge Road, Suite 101 #504
                          Rockwall, TX 75032

                          Gary Schafkopf, Esquire
                          Hopkins Schafkopf, LLC
                          11 Bala Avenue
                          Bala Cynwyd, PA 19004

                          Matthew B. Weisberg, Esquire
                          Weisberg Law PC
                          7 South Morton Avenue
                          Morton, PA 19070

                          Casey Green, Esquire
                          Sidkoff, Pincus & Green, P.C.
                          1101 Market Street
                          2700 Aramark Tower
                          Philadelphia, PA 19107

                          Jessica Reilly, Esquire
                          Zachary M. Kimmel, Esquire
                          Clark Hill PLC
                          2001 Market Street, Suite 2620
                          Two Commerce Square
                          Philadelphia, PA 19103


                                              /s/ Nicholas F. Kravitz
                                              Nicholas F. Kravitz
